Citation Nr: 9918891	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  96-22 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to compensation for additional disability 
alleged as due to failure of the Department of Veterans 
Affairs (VA) to perform timely surgery for incarcerated 
umbilical hernia under the provisions of section 1151, title 
38, United States Code.

2.  Entitlement to compensation for additional disability 
alleged as due to improper treatment by VA of idiopathic 
hypertrophic subaortic stenosis of the heart (IHSS) under the 
provisions of section 1151, title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from February 1952 to 
January 1954.

This appeal is from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The appellant initiated a claim for 
compensation related to his umbilical hernia under section 
1151 in November 1993.  In April 1994, the RO deferred making 
a decision because of a VA-wide stay of action on such 
claims.  Subsequently, the appellant also raised the claim 
related to his heart disease.  The stay of adjudication was 
lifted in January 1995, after a decision was handed down in 
Brown v. Gardner, 115 S.Ct. 552 (1994), aff'g F. 3d 1456 
(Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet. App. 584 
(1991).

The veteran has recently submitted a statement dated in June 
1999 from Chad Kolias, M.D. to the Board.  The RO has not had 
the opportunity to review this evidence, and the veteran has 
not waived consideration by the RO.  However, as the 
statement relates to the veteran's heart condition rather 
than to his claimed umbilical hernia, it does not require 
remand of the hernia claim.  The Board defers appellate 
review of the heart disease claim for reasons explained in 
the remand appended to this decision.



FINDING OF FACT

The appellant has not submitted competent medical evidence of 
additional disability resulting from aggravation of an 
existing umbilical hernia as a result of VA hospitalization, 
medical, or surgical treatment.


CONCLUSION OF LAW

The appellant's claim for compensation for additional 
disability due to VA's failure timely to perform surgery for 
incarcerated umbilical hernia is not well grounded.  
38 U.S.C.A. § 5107(a)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Outpatient and hospital treatment records referenced below 
are VA records unless otherwise noted.

Outpatient records of June 1983 reveal the appellant had 
recently developed a small abdominal umbilical hernia.  
Examination found the appellant obese, with a flaccid defect 
in the umbilical area, superior to the umbilicus.  It was 
felt that surgical repair was indicated, but the veteran was 
a high-risk surgical candidate because of multiple medical 
problems, including a heart condition and obesity.  On 
referral, the general surgery service of a VA Medical Center 
(VAMC) stated he would be admitted for surgery in about two 
months, after losing weight.

A November 1983 outpatient record showed the appellant wanted 
to postpone surgery until after the holidays.  On 
hospitalization in January 1984, he was felt to be a poor 
risk for umbilical hernia repair because of his general 
medical condition.  It was felt surgery could wait until he 
had addressed more urgent medical concerns.  On consultation 
with the appellant, surgery was deferred.

On hospitalization in August and September 1990 for another 
diagnosis, examination revealed a pendulous abdomen with a 
large umbilical hernia.  In December 1991, the appellant was 
referred to a VAMC for surgical evaluation for repair of a 
large umbilical hernia, now with an ulcer over the inferior 
margin and foul-smelling serous-sanguinous discharge.  In 
January and June 1992, there are referrals to the cardiology 
service for clearance for abdominal surgery.  The cardiology 
service cleared the appellant for surgery in September 1992.

An outpatient record of March 1993 shows the cardiology 
service cleared the appellant for hernia repair, but the 
appellant wanted to think it over more.  In April 1993, the 
medical service noted that the appellant was a poor risk for 
surgical repair of his hernia despite the cardiac clearance.  
A May 1993 record noted the appellant was still reluctant to 
proceed with surgery.

In July 1993, the appellant was seen for his umbilical hernia 
at the Orlando Regional Medical Center (ORMC).  It was 
described as chronic, very large, reducible, and without 
strangulation.  He was referred to VA for further work-up and 
surgical repair.

On September 7, 1993, the appellant reported to the Orlando 
outpatient clinic complaining of pain and bleeding at his 
hernia, confirmed on examination.  The clinic sought to 
transfer him immediately to Tampa VAMC.  The appellant 
refused, indicating he wanted to go home and return the next 
day.  He signed out against medical advice.  The next day the 
clinic found the hernia was incarcerated and transferred the 
appellant to the VAMC for treatment.

On admission to Tampa VAMC, September 8, 1993, examination 
revealed a large umbilical hernia, reducible, with an 
interior abscess.  Records from the next day show the medical 
service felt it needed to obtain pre-operative cardiology 
clearance for surgery before the hernia became incarcerated 
and the procedure became emergent.  On September 10, 1993, 
the hernia was stable with the use of an abdominal binder.  
After clearance from a cardiac standpoint, he was discharged 
September 15, 1993, to return for surgery the following week.  
A nursing discharge noted stated the appellant's problem was 
resolved, and he was to be readmitted at a later date.  The 
nurse noted the goal was not met.

A general surgery service record of October 29, 1993, noted 
the appellant was cleared by cardiology for surgery, but he 
wanted to wait until January.  He was scheduled to return in 
January 1994 and instructed to lose weight by then.

On November 1993, the appellant sought emergency admission to 
ORMC.  He was diagnosed with a softball-sized umbilical 
hernia.  He had a surgical repair of an incarcerated 
umbilical hernia.  The surgical report noted he had been 
scheduled for repair at a VAMC in January 1994.  The surgical 
course was uneventful, as was the post-operative course.  On 
discharged, November 12, 1993, the surgical wound was without 
erythema, drainage, or signs or symptoms of infection.

On ORMC post-operative follow-up, November 17, 1993, the 
appellant stated he believed he had had pneumonia since 
discharge.  He reported having night sweats, yellow/green 
sputum, and fevers up to 104 degrees.  He had his internist 
call in a prescription for an antibiotic, which he was 
taking.  On examination he had no abdominal pain, no nausea, 
vomiting, or diarrhea, and a good appetite.  His abdomen was 
soft and nontender.  The incision was clean, dry, and without 
erythema.  His chest had some wheezing on the left and no 
rales.  The assessment was status post-umbilical hernia 
repair.  The plan was to return in a week for to remove the 
surgical staples.

On ORMC post-operative follow-up, November 24, 1993, it was 
noted the surgical staples had been left in the week before 
because of a strong cough.  Current physical examination 
showed the abdomen soft, nondistended, and nontender, with 
positive bowel sounds.  The surgical wound was clean, dry, 
and without redness.  The doctor removed the staples.

When seen at ORMC on December 13, 1993, the appellant 
complained of occasional sharp pains in the abdomen above the 
surgical site without other symptoms.  On examination, the 
lungs were clear to auscultation.  The surgical site was 
healing well.  The impression was healing well, with a plan 
to return in three months.

The appellant testified at a VA hearing in December 1996.  He 
related that his hernia was diagnosed at the Buffalo VAMC in 
1984, incidentally to other treatment.  He said his first 
treatment was in 1984 at the Bay Pines VAMC, and the doctor 
preferred to monitor the condition because of his high risk.  
The appellant's testified that he suffered additional 
disability because VA failed to operate on his umbilical 
hernia when he was admitted to the VAMC in September 1993.  
He stated the failure to operate at that time created a 
situation where he had since herniated all over again; he got 
pneumonia and herniated again from coughing.  He stated that 
he was poorly treated at Tampa VAMC in September 1993, and a 
nurse was shocked when he was discharged without the surgery.  
He said he was not readmitted a week later because the doctor 
went on vacation, although three doctors at the Orlando 
outpatient clinic had said he needed the surgery because of 
the drainage and blood.  He said he was never told a medical 
reason when he did not have surgery immediately.  He said 
that at Orlando outpatient clinic they were surprised he had 
not had surgery.

The appellant's representative asked the appellant whether he 
felt in any way or had a medical opinion that delay of the 
surgery caused the reoccurrence of the hernia.  The appellant 
responded, "I am not a doctor, but I would definitely say 
yes."  When asked if he had any medical opinion from any 
doctor, he stated it was hard to get a doctor to go against 
another doctor; they know what the problems are, but they 
will not put it in writing.  The appellant testified he had 
herniated all over again, and he had a medical diagnosis of 
it.  He asserted the delay in surgery caused the hernia to 
come back because of the strain and stress he was under, 
having coughed from pneumonia for 26 days.

The appellant testified at a hearing before the undersigned 
in September 1998.  His representative stated he sought 
compensation for an umbilical hernia due to complications 
resulting from VA's failure to perform a timely surgical 
repair.  He argued the evidence for and against the veteran's 
claim is in relative equipoise, and that he should be given 
the benefit of the doubt and the claim granted.  
Alternatively, he requested that VA obtain an independent 
medical opinion as authorized by section 20.901(d), title 38, 
Code of Federal Regulations.  He asserted, in essence, that 
the appellant was entitled to compensation for VA's failure 
to perform a timely operation, citing section 17.33, title 
38, Code of Federal Regulations.

He reported, in essence, that after years of monitoring of 
his umbilical hernia by VA doctors, on September 6, 1993, the 
Orlando outpatient clinic rushed him to Tampa VAMC for 
emergency surgery, but he was refused surgery.  Instead he 
was stabilized and sent home.  He said he insisted they 
operate, but the doctor said he had to take vacation.  The 
appellant also testified that he needed cardiac clearance 
before the surgery.  He reported that after discharge from 
Tampa VAMC without surgery, he was rushed to ORMC by 
ambulance for emergency surgery.  He stated that after 
discharge from ORMC, he contracted double pneumonia with a 
104-degree temperature and the coughing broke his stitches 
and caused recurrence of the hernia.  He averred the failure 
of VA to operate caused him to have additional hernia, and he 
never would have needed to obtain emergency surgery privately 
had VA operated timely.

The appellant said that when he was discharged from Tampa 
VAMC on September 15, 1993, he was told to return for 
reevaluation and to schedule surgery, but he had to go to 
ORMC in the interim.  He said he did not return to Tampa 
because of its bad reputation, and he would not go back there 
if his life depended on it.



II.  Analysis

The appellant filed his claim for VA disability compensation 
for additional disability due to VA's failure timely to 
perform surgery for incarcerated umbilical hernia under the 
provisions of section 1151, title 38, United States Code, in 
November 1993.  Consequently, this case is controlled by the 
ruling in Brown v. Gardner, 115 S.Ct. 552 (1994), aff'g F. 3d 
1456 (Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), which held that fault or negligence on the 
part of VA is not a requirement of the statutory provision of 
compensation for additional disability resulting from VA 
hospitalization, medical or surgical treatment.  See 
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358(a) (1998).

In seeking compensation for additional disability resulting 
from the failure of VA to operate in time to repair an 
umbilical hernia, the appellant seeks to establish that he 
has additional disability results from VA treatment, 
hospitalization, or surgery.  Id.

(a)	General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of . . . 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.

(b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern: 
(1)	The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately. 
* * *
(ii)	As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve. 

38 C.F.R. § 3.358 (1998).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
appellant has provided no information indicating a specific 
source of evidence pertaining to his umbilical hernia not of 
record.  In his September 1998 hearing, the appellant 
referenced records of private treatment by named doctors at 
named facilities specifically as relating to another issue in 
the instant appeal.  As to those, the record remained open 
for an extended period of time for the appellant to provide 
them.  His application for disability compensation is 
complete as regards the claim related to his umbilical 
hernia, and VA has no duty to inform him of the necessity to 
submit any evidence to complete it.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  "A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The well-established judicial articulations of the elements 
of a well-grounded claim do not fit the context of claims 
under section 1151.  See Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) ("For a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in[-
]service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
[disease or injury] and the current disability.") (quoting 
Epps v. Gober, 9 Vet. App. at 343-44 (citations omitted)).  
Clearly, the requirements of evidence of incurrence in 
service and a nexus between the current disability and the in 
service disease or injury and the current condition are 
inapposite to a claim of additional disability resulting from 
VA actions.

Nonetheless, the claim must be plausible.  Murphy, 1 Vet. 
App. at 81.  At the least, a claimant for compensation under 
section 1151 must provide evidence of additional disability.  
Obviously, a claim for compensation for additional disability 
unaccompanied by evidence of such could not be plausible or 
capable of substantiation.  Id.  Where the claimed additional 
disability is alleged to be the effect of a medical 
condition, a claim for compensation for additional disability 
could not be plausible without evidence of the existence of 
the medical condition alleged to cause the additional 
disability.  A claim for a disability the claimant does not 
have cannot be well grounded.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).

The judicial precedents prescribing the type of character of 
evidence necessary to establish medical facts apply as well 
to claims under section 1151 as to any other claims,.  See 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to the object of inquiry).

The appellant contends that he has suffered reoccurrence of 
umbilical hernia since the November 1993 surgery.  The 
reoccurrence or existence of umbilical hernia is a question 
of medical diagnosis, and the appellant's lay testimony alone 
is not cognizable as evidence of reoccurrence of umbilical 
hernia upon which he may well ground his claim.  Espiritu, 2 
Vet. App. 492.  The appellant has not submitted any evidence 
other than his testimony to support his allegation that he 
has the condition to which he attributes additional 
disability.  The post-operative records from ORMC, to the 
contrary, show his hernia well healed.  That evidence is 
adverse to his claim, and clearly, a claim cannot be well 
grounded on adverse evidence.  Cf. Villalobos v. Principi, 3 
Vet. App. 450 (1992) (evidence adverse to a claim cannot be 
new and material).

The appellant's claim for compensation for additional 
disability due to VA's failure timely to perform surgery for 
incarcerated umbilical hernia is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  VA has no duty to assist 
the appellant to develop facts pertinent to his claim.  Id.

The appellant has raised arguments of fact and law that 
pertain to the merits of his claim.  Whereas the claim is not 
well grounded, the Board need not reach them.

The appellant apparently bases his claim of entitlement to 
compensation for additional disability resulting from VA's 
failure to treat on the regulation providing that VA patients 
"have a right to receive, to the extent of eligibility 
therefor under the law, prompt and appropriate treatment for 
any physical or emotional disability."  38 C.F.R. § 17.33 
(1998).  Even if there were evidence of recurrence of 
umbilical hernia, the question whether there is additional 
disability associated with the current status of umbilical 
hernia, whatever it may be, is a medical question.  The 
appellant well demonstrated the lack of medical evidence on 
that point in his December 1996 hearing testimony when he 
stated under oath that no doctor had ever said delay of 
surgery in September 1993 has caused recurrence of the 
hernia, but in his opinion it had.  His testimony is not 
evidence on that point.  Espiritu, 2 Vet. App. 492.

Where the claim is not well grounded for lack of the most 
fundamental element, evidence of additional disability, the 
Board cannot reach the question of cause of additional 
disability.  See 38 C.F.R. § 3.358(c) (1998).  Nor need the 
Board address whether additional disability as the result of 
VA hospitalization, medical, or surgical treatment under 
section 1151 encompasses a failure to treat, as argued.

Application of the doctrine of benefit of the doubt applies 
only where the claim is well grounded, and, after VA has 
discharged the duty to assist in the development of facts in 
such claims, the evidence is in equipoise.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  It 
does not apply to claims that are not well grounded.  
Gilbert, 1 Vet. App. at 55.

The requested independent medical opinion, see 38 C.F.R. 
§ 20.901(d), is an element of VA's duty to assist, which does 
not apply to claims that are not well grounded.

In conclusion, the Board cannot take any further action 
regarding the appellant's claim.  Absent a well-grounded 
claim, further action by the Board is beyond its 
jurisdiction.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

ORDER

Whereas the appellant has not submitted a well-grounded claim 
for compensation for additional disability due to VA's 
failure to perform timely surgery for incarcerated umbilical 
hernia, the claim is denied.


REMAND

The appellant's application for compensation for additional 
disability due to improper treatment by VA of idiopathic 
hypertrophic subaortic stenosis of the heart (IHSS) under the 
provisions of section 1151, title 38, United States Code is 
incomplete.  VA must inform the appellant of the evidence 
necessary to submit to complete his application.  38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69 
(1995).

In November 1998, the appellant submitted to the Board an 
October 1998 statement by E.C. Santoian, M.D., reporting that 
he treats the appellant for hypertensive cardiomyopathy.  He 
stated that administration of nitrates in the appellant's 
treatment is contraindicated by his condition.

The appellant's claim is predicated on the assertion that he 
suffers additional disability from aggravation of his heart 
disease resulting from VA administration of the wrong 
medications.  The apparent implication of Dr. Santoian's 
statement is that the appellant would suffer some adverse 
effect from the administration of nitrates.  The doctor did 
not elaborate on the nature of such adverse effect, and he 
provided no treatment records.

If the appellant intends Dr. Santoian's statement to be 
evidence that he has additional disability due to the 
administration by VA of certain medicines in treating his 
heart condition, he must complete his application by 
submitting treatment records from Dr. Santoian showing the 
additional disability.  He must also submit a clarifying 
statement from the doctor identifying any chronic adverse 
effects the appellant has suffered due to the administration 
of certain medicines by VA, and identifying those medicines.

In addition, the veteran has submitted a statement from Chad 
Kolias, M.D., regarding a heart disorder suffered by the 
veteran.  The veteran also indicated that he had recently 
undergone a cardiac catheterization.  He should be given the 
opportunity to provide copies of the hospitalization records 
relating to his catheterization and his treatment records 
from Dr. Kolias.

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant and his 
representative that the application for 
compensation for additional disability 
due to improper treatment by VA of 
idiopathic hypertrophic subaortic 
stenosis of the heart is incomplete.  
38 U.S.C.A. § 5103(a) (West 1991).  
Inform them that to complete the 
application the appellant must submit 
treatment records from Dr. Santoian and a 
statement from the doctor identifying any 
chronic adverse effects on the 
appellant's heart condition caused by the 
administration by VA of certain medicines 
and identifying those medicines.  Notify 
them that they should provide copies of 
the veteran's recent hospitalization 
records and his treatment records from 
Dr. Kolias.  Associate any information 
obtained with the claims folder.  Also 
inform the appellant and his 
representative of applicable time limits 
for submitting the requested evidence.

2.  Readjudicate the claim for 
compensation for additional disability 
due to improper treatment by VA of 
idiopathic hypertrophic subaortic 
stenosis of the heart.  If the claim 
remains denied, give the appellant and 
his representative a supplemental 
statement of the case and allow them an 
appropriate amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The appellant 
and his representative are free to furnish additional 
evidence and argument to the RO while the case is in remand 
status.  Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose 
of this REMAND is to obtain additional information and to 
afford due process.  No inference should be drawn regarding 
the final disposition of the claim because of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

